 INTERNATIONAL SILVER COMPANYInternational Silver Company and United Steelwork-ers of America,AFL-CIO.Case 1-UC-101April 25, 1973DECISION ON REVIEWBY CHAIRMAN MILLER AND MEMBERS FANNING ANDKENNEDYOn July 14, 1972, the Acting Regional Director forRegion I issued a Decision in the above matter inwhich he clarified the unit certified in Case 1-RC-11,050 to include the employees of World TablewareInternational, Inc., a subsidiary of International Sil-ver Company and the successor to One-Way Table-wareCompany. Thereafter, in accordance withSection 102.67 of the National Labor Relations BoardRules and Regulations, the Employer filed a requestfor review on the grounds that the Acting RegionalDirector made erroneous findings of fact and depart-ed from reported precedent in failing to conclude thatthe request to include World Tableware's employeesin the certified unit raised a question concerning rep-resentation because they were employed at the timethe certification issued.On September 6, 1972, by telegraphic order, therequest for review was granted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase and makes the following findings:The petition herein seeks clarification of a unitwhich was initially certified on December 1, 1971, inCase 1-RC-11,050, by including all the productionand maintenance employees of World Tableware In-ternational, Inc., formerly known as One-Way Table-wareCompany.'Theunitcertifiedintheabove-mentioned representation case is as follows:All production, maintenance and shipping em-ployees employed at the Meriden-Wallingford,Connecticut plants of International Silver Com-pany,Meriden Rolling Mill, Inc., and Eyeleti In March 1972, World TablewareInternational,Inc , was incorporatedas a wholly ownedsubsidiaryof InternationalSilver CompanyIt is undisput-ed that it succeeded to the operationsof One-Way,produces and sells thesame products as One-Way, and hasessentially the same complement ofofficers and employees.At approximatelythe same time,World moved to anew building approximately 2 milesfrom abuilding knownas Factory Lwhich,throughout the pnor proceeding,One-Way sharedwith InternationalSilver. It presently employs approximately 55 to 60 productionand mainte-nance employees who, as was the casewhen One-Wayexisted,receive thesame fringe benefits, such as pensions,vacations,and hospitalization, asother employees within theInsilco familyWe accordinglyfind,as did theRegional Director, that Worldis the successorto One-Way221Specialty Company, subsidiaries of the InsilcoCorporation, including machinists, tool and diemakers employed in International Silver Compa-ny,Machine Tool and Engineering section, In-ternational Silver Company, employees classifiedas foreman's clerk, clerk, timekeeper, clerk-activepattern, shipping and receiving office clerk andgeneral clerk, Eyelet timekeepers and MeridenRolling Mill, Inc., process and finish inspectors,but excluding all engineers, nurses, accountants,draftsmen, IBM programmers and operators andlaboratory technicians employed by Internation-al Silver Company and laboratory techniciansemployed by Meriden Rolling Mill, Inc., officeclerical employees, guards and leadmen andchief inspectors employed by International SilverCompany and all other supervisors as defined inthe Act.The issue in the instant case had its genesis in theprior proceeding, where the principal issue was thesingle employer status of the three companies specifi-cally named in the certification, which companies arewholly owned subsidiaries of the Insilco Corporationin the Meriden-Wallingford, Connecticut, area. In ad-dition to the employees of these three companies,One-Way also operated in the same area at that timeand employed approximately 70 employees. Althoughthe Petitioner asserted, in the prior case, that the em-ployees of the three companies named in the certifica-tion were properly includable in a single unit, it didnot name One-Way in its petition nor seek at thehearing in that case to include the One-Way employ-ees in the above-mentioned unit.However, One-Way's employees were included onthe eligibility list by clerical error, according to theEmployer, but the Petitioner challenged approximate-ly 30 One-Way employees when they attempted tocast ballots in the election on the ground that One-Way was "up for sale".' The record fails to showwhether or not the remaining 40 One-Way employeesparticipated in the election.Accepting the Regional Director's finding that, hadthe existence of One-Way been known at the time ofhis original decision, it would have been added to thelist of operating companies constituting the Employerin Case 1-RC-11,050, it does not follow that the re-quested clarification is now warranted, notwithstand-ing the fact that World Tableware is a succesor toOne-Way. The fact remains that, at the time of thedecision, the election, and the certification, One-Way2 The tallyissued after the balloting showed there were 1524 votes for and1105 votes against the Petitioner,and 424 challenged ballots including thoseof the One-Way employees.Subsequently, the Regional Director sustainedchallenges to 156 ballots and left unresolved the remaining 268 challengedballots including those of the 30 One-Way employees who were challenged,as those ballots could not have affected the election results.203 NLRB No. 48 222DECISIONSOF NATIONALLABOR RELATIONS BOARDwas an operating entity whose employees were notfication proceeding.'Accordingly,we shall dismisssought to be included in the unit.Indeed,when somethe petition herein.of them attempted to vote in the election,their ballotswere challengedby thePetitioner.In these circum-ORDERstances and in light of the record as a whole we findthat the petition raises a question concerning the rep-It is hereby ordered that the petition herein be, andresentation of World Tableware's employees which,ithereby is, dismissed.under settled precedent,cannot be resolved in a clari-3 AMF ElectraSystemsDivision,AMF Incorporated,193 NLRB 1113;Gould-NationalBatteries,Inc,157 NLRB 679